United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 04-4177
                                 ___________

United States of America,             *
                                      *
            Appellee,                 *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Zaccheus Scott Hale,                  *
                                      *    [UNPUBLISHED]
            Appellant.                *
                                 ___________

                             Submitted: October 7, 2005
                                Filed: November 17, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Zaccheus Scott Hale pled guilty to conspiring to distribute more than fifty
grams of actual methamphetamine, in violation of 21 U.S.C. § 846. After granting
the government’s substantial-assistance downward-departure motion under 18 U.S.C.
§ 3553(e) and U.S.S.G. § 5K1.1, the district court1 departed from a statutory
minimum of life imprisonment to a sentence of 300 months in prison and ten years
of supervised release. On appeal, Hale’s counsel has moved to withdraw and filed


      1
       The Honorable James E. Gritzner, United States District Judge for the
Southern District of Iowa.
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the district court
should have departed even further.

       However, as a district court's discretionary decision not to depart downward
is unreviewable, United States v. Frokjer, 415 F.3d 865, 875 (8th Cir. 2005), the
extent of a district court's downward departure is also not reviewable in an appeal by
the defendant. See United States v. Noe, 411 F.3d 878, 885 (8th Cir. 2005), cert.
denied, Schultz v. United States, __ U.S. __, 2005 WL 1669602 (Oct. 3, 2005).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we conclude that there are no nonfrivolous issues for appeal.
Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw. We deny Hale’s motion for the appointment of new counsel on
appeal.
                     ______________________________




                                          -2-